127 S.Ct. 1054 (2007)
Corey D. HAMILTON, petitioner,
v.
Justin JONES, Director, Oklahoma Department of Corrections, et al.
No. 06-8661 (06A666).
Supreme Court of United States.
January 8, 2007.
Application for stay of execution of sentence of death presented to Justice BREYER and by him referred to the Court denied. Petition for writ of certiorari to the United States Court of Appeals for the Tenth Circuit denied.
*1055 Justice STEVENS and Justice SOUTER would grant the application for stay of execution.